ORDER
On November 6, 1989, this court publicly reprimanded the respondent, Bruce E. Erickson, and placed him on probation for a period of 2 years. One of the conditions of respondent’s probation was that respondent maintain total abstinence from alcohol or any other mood-altering chemicals for the duration of his probation. On or about June 24, 1991, respondent pled guilty to a charge of driving while under the influence of alcohol. Thereafter, the Director of the Lawyers Professional Responsibility Board filed a petition for amendment and extension of respondent’s probation alleging that the respondent, by his failure to remain abstinent from alcohol, had violated the terms of his probation.
Along with the petition for amendment and extension of probation, the Director filed a stipulation for discipline entered into by the respondent and the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 14 of the Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. The parties noted in the stipulation that respondent has not been disciplined for misconduct occurring since this court’s order of November 16, 1989, respondent has cooperated with his probation supervisor, and respondent has submitted verification of regular attendance at Alcoholics Anonymous meetings. The parties recommend in the stipulation that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a public reprimand and an extension of respondent’s probation to January 1, 1993. Respondent also agrees to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Bruce E. Erickson, hereby is publicly reprimanded, pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That respondent’s public probation is extended to January 1, 1993.
3. That respondent’s probation shall be subject to the following terms and conditions:
a. Respondent shall abide by all of the terms and conditions enumerated by this court in its November 16, 1989, order;
b. Respondent shall comply with all terms imposed by the district court in connection with his guilty plea on June 24, 1991, to the charge of driving while under the influence of alcohol;
c. Respondent shall meet with a chemical dependency evaluator regarding respondent’s failure to maintain abstinence and shall abide by the recommendations of that chemical dependency counselor.
*4853. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility, which sum is in addition to the sum ordered by this court in its order of November 16, 1989.